DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed [August 2, 2022].
Claims 1, 3, 7, 9, 15, 21, 28, 34, 39-41, 43, 45-48, and 50-60 have been amended. 
Claims 1-25 and 28-60 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 and 28-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
Independent claims 1 and 9 are directed towards receive stage operation data, representative of a performance of the plurality of stage components in a stage production project, wherein at least two of the stage components relate to a different operation of the stage production project, store received stage operation data, wherein each of the received stage operation data comprises an operation of the stage production project and an associated time stamp providing a time within the stage production project in which the operation is to occur; and coordinate all received stage operation data based on their respective associated time stamp with respect to a timeline of the stage production. Independent claims 15, 21, 28, 34, 39, 45, 50, and 56 further recite generate a plurality of simulated stage environments, and implement production changes in a centralized simulated stage environment as a result of the received stage operation data; and update the plurality of simulated stage environments as a result of the implemented production changes (or similar claim language directed towards a simulated and updated stage environment). The independent claims are describing a stage management simulation where information is received, stored, updated, and then simulated. Receiving, updating, and simulating stage production aspects is merely describing stage design and choreography that can be performed mentally. Having a timeline aspect and coordinating based on the timeline is also further describing the abstract idea in terms of having a runtime or other timing element (seconds, minutes, etc) of how the stage production is to be run on the technical side. The simulation and updating is that a person (with the aid of pen and paper) can think, create, update and visualize elements of the choreography for a stage production. The claims are describing a mental process which is a grouping of abstract ideas. 
	Step 2(a)(II) considers the additional elements in terms of transforming the abstract idea into a practical application. The additional elements are stage component management system, a plurality of stage component management systems, local stage component management system, a video display configured to play a preview of current operations of the stage production project, digital simulated environment, a network interface, processing units, and a non-volatile memory unit and one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry. The descriptions of the stage management system, processing, and memory units [61-64] are structural elements in terms of processors and volatile/non-volatile storage medium of any suitable machine readable medium. The originally filed specification describes the system through a processor, network, and memory in terms of generic technological elements. There is no specific description or claim language directed towards an improvement within the technological elements. The digital simulated environment is described in fig 4 and paragraphs [49-59] which describes the digital simulated system with generic technological elements to implement the abstract idea. There is no technological improvement within the digital simulated system that is beyond using a computer as a tool. The mental process abstract idea is maintained as the additional elements are merely generic technological elements to implement the abstract idea. As per MPEP 2106.04(III)(C), a claim may recite a mental process if the required computer elements are generic computer elements or using a computer as a tool. The claims are describing generic computer elements of having a memory unit store, processing unit process data, and network interface send and receive data. There is no technological improvement and the technological elements are merely implementing the abstract idea. Refer to MPEP 2106.05(f). 
	Step 2(b) considers the additional elements in terms of being significantly more than the identified abstract idea. The additional elements are stage component management system, a plurality of stage component management systems, local stage component management system, a video display configured to play a preview of current operations of the stage production project, digital simulated environment, a network interface, processing units, and a non-volatile memory unit and one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry. The descriptions of the processing and memory units [61-64] are structural elements in terms of processors and volatile/non-volatile storage medium of any suitable machine readable medium. The originally filed specification describes the processor, network, and processor in terms of generic technological elements. There is no specific description or claim language directed towards an improvement within the technological elements. The mental process abstract idea is maintained as the additional elements are merely generic technological elements to implement the abstract idea. As per MPEP 2106.04(III)(C), a claim may recite a mental process if the required computer elements are generic computer elements or using a computer as a tool. The claims are describing generic computer elements of having a memory unit store, processing unit process data, and network interface send and receive data. There is no technological improvement and the technological elements are merely implementing the abstract idea. Refer to MPEP 2106.05(f).
Dependent claims 2-8, 10-14, 16-20, 22-25, 29-33, 35-38, 40-44, 46-49, 51-55, and 56-60 are directed towards further aspects of the abstract idea, as well as, describe additional elements beyond those considered above. The dependent claims are directed towards additional elements beyond those considered in terms of a dynamic central node of a master-slave configuration of a distributed network (claim 3), the one or more processing units is further configured convert or store the received input data in a universal data format (claim 5, 12, 16, 29, 40, and 51), further comprising a display configured to display a simulated digital stage environment of the stage production (claims 7 with similar claim limitations within claims 14, 22, 32, 35, 43, 46, 54, and 57), wherein the network interface is further configured to receive the stage operation data from a cloud based or an internet based communications medium (claims 6, 13, 17, 23, 30, 37, 41, 47, 52, and 58). The additional elements are described in the originally filed specification Fig 4 and paragraphs [33-34, 44-46, and 61-65]. The additional elements are described as high-level generic elements implementing the abstract idea. There is no specific technological improvement regarding the network configuration, display interface, or processing units converting data. The additional elements are not transformative into a practical application or significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
The other dependent claims are merely providing aspects that relate and further describe the stage production abstract idea in terms of describing what the production elements are (lights, movement, stage design, video processing), having the production system update and simulate based on the received data (using the above described and considered processing units), and having timeline aspects within the production changes. The further aspects describe the stage design abstract idea in terms of further providing a mental process that is implemented with generic technological elements as a tool. There is no technological improvement nor are there additional elements that are considered practical application or significantly more. The dependent claims are directed towards the mental process abstract idea grouping. 
Claims 1-25 and 28-60 are describing an abstract idea without significantly more or transformed into a practical application and therefore rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al [2013/0013089], hereafter Kawakami, in view of Muller [2008/0300053].
Regarding claim 1, Kawakami discloses an apparatus for stage production management, comprising: a network interface configured to receive stage operation data from at least one stage component management system, of a plurality of stage component management systems, representative of a performance of the plurality of stage components in a stage production project, wherein at least two of the stage components relate to a different operation of the stage production project (Fig 1 and paragraphs [37-40 and 46-54]; Kawakami discloses a stage production system that has a network that provides management of stage systems with elements of stage components for different operations (smoke, explosion, lighting, laser, and other equipment).); 
a non-volatile memory unit and one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry configured to (Paragraphs [41-50]; Kawakami discloses processing units to provide the storing and other system requirements within the stage operation system.): 
store in the memory unit received stage operation data from the at least one stage component management system, of the plurality of stage component management systems, wherein each of the received stage operation data comprises an operation of the stage production project and an associated time within the stage production project in which the operation is to occur (Fig 1 and paragraphs [37-40 and 46-57]; Kawakami discloses storing within memory the stage management system aspects including operations and equipment. The system includes production rules for providing operations which include timing and other equipment aspects.); and 
coordinate all received stage operation data with respect to a timeline of the stage production (Fig 1, 3, and paragraphs [52-57]; Kawakami discloses a control instruction aspect that has equipment control with respect to stage operation of a timeline (Fig 3 shows the timeline of the order of equipment operations and timing).).  
Kawakami discloses the above-enclosed limitations with regards to a timeline-based equipment control system that provides operations and timelines for different aspects, however, Kawakami does not specifically disclose that the system includes a video display to play a previous, a timestamp providing a time within the project in which the operation is to occur, and coordinating based on their respective timestamp;
Muller teaches a video display configured to play a preview of current operations of the stage production project (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The preview is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).); and 
wherein each of the received stage operation data comprises an operation of the stage production project and an associated time stamp providing a time within the stage production project in which the operation is to occur and coordinate all received stage operation data based on their respective associated time stamp (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Kawakami and the time steps providing specific time elements within the simulated project.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the stage operation system with different operations of Kawakami the ability to have a video preview and simulation of operations with time sequences for the operations as taught by Muller since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the video preview simulation player provides an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131].
Regarding claim 2, the combination teaches the above-enclosed limitations of the apparatus of claim 1; 
Kawakami further discloses wherein the apparatus is a central stage component management system, wherein the network interface is further configured to receive stage operation data from all of the stage component management systems in a stage production project (Fig 1-3 and paragraphs [123-127]; Kawakami discloses that the production system provides a network interface that receives comments and production elements within the state production.), and 
wherein the one or more processing units is further configured to generate an update message to each of the stage component management systems, wherein the update message comprises a timeline featuring all of the received stage operation data (Paragraphs [123-134]; Kawakami discloses that the system receives comments regarding the production and transmits the message and message rules (including production aspects from lighting and other equipment) through the system to be provided in response. The timeline is interpreted through the response production equipment control that is provided during the stage performance.).  
Regarding claim 3, the combination teaches the above-enclosed limitations of the apparatus of claim 2;
 	Kawakami further discloses wherein the central stage component management system is a dynamic central node of a master-slave configuration of a distributed network of the plurality of stage component management systems (Fig 1-3 and paragraphs [74-76 and 99-107]; Kawakami discloses that the production controller and network elements are dynamic master-slave configuration in terms of the network and interface controller receiving and providing data/instructions to the production equipment.).   
Regarding claim 4, the combination teaches the above-enclosed limitations of the apparatus of claim 1; 
Kawakami further discloses wherein the apparatus is one of the plurality stage component management systems in a distributed configuration, wherein the network interface is further configured to receive stage operation data from all of the other stage component management systems in the stage production project (Fig 1-3 and paragraphs [123-127]; Kawakami discloses that the production system provides a network interface that receives comments and production elements within the state production.), and 
wherein the one or more processing units is further configured to generate an update message to each of the stage component management systems, wherein the update message comprises a timeline featuring stage operation data of the apparatus (Paragraphs [123-134]; Kawakami discloses that the system receives comments regarding the production and transmits the message and message rules (including production aspects from lighting and other equipment) through the system to be provided in response. The timeline is interpreted through the response production equipment control that is provided during the stage performance.).  
Regarding claim 5, the combination teaches the above-enclosed limitations of the apparatus of claim 1; 
Kawakami further discloses wherein the network interface is further configured to receive the stage operation data from at least two distinct stage component management systems is in a different data format, the one or more processing units is further configured convert or store the received input data in a universal data format (Figs 1, 2, and paragraphs [54-61]; Kawakami discloses that the system receives data from comments and control instructions from the management system. The two distinct management systems include the comment system and the comment transfer system (two distinct data reception systems) that receive control instructions and comments with different data formats (comments including numbers or words) and having the control instructions processed and stored based on the rule. The universal format is interpreted through the rule analysis and production control instruction that the system can receive the letter or number comment and link to system production control to be understood within the production elements (light, sound, display). This interpretation is based on originally filed specification [78-80] that describes the universal format as a digital data format which the comment is received and processed through the digital production system.).  
Regarding claim 6, the combination teaches the above-enclosed limitations of the apparatus of claim 1;
 	Kawakami further discloses wherein the network interface is further configured to receive the stage operation data from a cloud based or an internet based communications medium (Figs 1-3 and paragraphs [114-119]; Kawakami discloses that the system operates with an internet-based network.).  
Regarding claim 7, the combination teaches the above-enclosed limitations of the apparatus of claim 1;
Muller further teaches wherein the video display is further configured to display a simulated digital stage environment of the stage production, wherein the simulated digital stage environment is configured to playback at least one stage operation data with respect to the timeline (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The playback is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).).  
Regarding claim 8, the combination teaches the above-enclosed limitations of the apparatus of claim 1;
 	Kawakami further discloses wherein the respective aspect of the stage production is related to stage lighting, a movement of an objection on a stage, stage design, chorography, pyrotechnics and/or video processing (Fig 1-3 and paragraphs [45-47]; Kawakami discloses that the production systems include lighting, torches, and other stage design/production elements related (floor vibration, smoke, sound).).  
Regarding claim 9, Kawakami discloses a method, in an apparatus, for stage production management, comprising: 
receiving stage operation data from at least one stage component management system, of a plurality of stage component management systems through a network interface, representative of a performance of the plurality of stage components in a stage production project, wherein at least two of the stage components relate to a different operation of the stage production project (Fig 1 and paragraphs [37-40 and 46-54]; Kawakami discloses a stage production system that has a network that provides management of stage systems with elements of stage components for different operations (smoke, explosion, lighting, laser, and other equipment).); 
storing received stage operation data from the at least one stage component management system, of the plurality of stage component management systems, in a non-volatile memory unit, wherein each of the received stage operation data comprises an operation of the stage production project (Paragraphs [41-50]; Kawakami discloses processing units to provide the storing and other system requirements within the stage operation system.) and 
an associated time stamp providing a time within the stage production project in which the operation is to occur (Fig 1, 3, and paragraphs [37-40 and 46-57]; Kawakami discloses storing within memory the stage management system aspects including operations and equipment. The system includes production rules for providing operations which include a timeline and other equipment aspects (Fig 3 shows the timeline of the order of equipment operations and timing).); 
Kawakami discloses the above-enclosed limitations with regards to a timeline-based equipment control system that provides operations and timelines for different aspects, however, Kawakami does not specifically disclose that the system includes a video display to play a previous, a timestamp providing a time within the project in which the operation is to occur, and coordinating based on their respective timestamp;
Muller teaches displaying, on a video display, a preview of current operations of the stage production project (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The preview is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).); and 
coordinating all received stage operation data based on their respective associated time stamp with respect to a timeline of the stage production utilizing one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Kawakami and the time steps providing specific time elements within the simulated project. Muller further teaches [18-21] a computer program to implement the coordination and film production system. Kawakami also discloses [41-50] processing units to provide the storing and other system requirements within the stage operation system.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the stage operation system with different operations of Kawakami the ability to have a video preview and simulation of operations with time sequences for the operations as taught by Muller since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the video preview simulation player provides an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131].
Regarding claim 10, the combination teaches the above-enclosed limitations of the method of claim 9; 
Kawakami further discloses wherein the apparatus is a central stage component management system, the method further comprising: receiving stage operation data from all of the stage component management systems in the stage production project (Fig 1-3 and paragraphs [123-127]; Kawakami discloses that the production system provides a network interface that receives comments and production elements within the state production.); and 
generating an update message to each of the stage component management systems, wherein the update message comprises a timeline featuring all of the received stage operation data (Paragraphs [123-134]; Kawakami discloses that the system receives comments regarding the production and transmits the message and message rules (including production aspects from lighting and other equipment) through the system to be provided in response. The timeline is interpreted through the response production equipment control that is provided during the stage performance.).  
Regarding claim 11, the combination teaches the above-enclosed limitations of the method of claim 9; 
Kawakami further discloses wherein the apparatus is one of the plurality stage component management systems in a distributed configuration, the method further comprising: receiving stage operation data from all of the other stage component management systems in the stage production project (Fig 1-3 and paragraphs [123-127]; Kawakami discloses that the production system provides a network interface that receives comments and production elements within the state production.); and 
generating an update message to each of the stage component management systems, wherein the update message comprises a timeline featuring stage operation data of the apparatus (Paragraphs [123-134]; Kawakami discloses that the system receives comments regarding the production and transmits the message and message rules (including production aspects from lighting and other equipment) through the system to be provided in response. The timeline is interpreted through the response production equipment control that is provided during the stage performance.).  
Regarding claim 12, the combination teaches the above-enclosed limitations of the method of claim 9; 
Kawakami further teaches further comprising: receiving the stage operation data from at least two distinct stage component management systems is in a different data format; and converting or storing the received stage operation data in a universal data format (Figs 1, 2, and paragraphs [54-61]; Kawakami discloses that the system receives data from comments and control instructions from the management system. The two distinct management systems include the comment system and the comment transfer system (two distinct data reception systems) that receive control instructions and comments with different data formats (comments including numbers or words) and having the control instructions processed and stored based on the rule. The universal format is interpreted through the rule analysis and production control instruction that the system can receive the letter or number comment and link to system production control to be understood within the production elements (light, sound, display). This interpretation is based on originally filed specification [78-80] that describes the universal format as a digital data format which the comment is received and processed through the digital production system.).  
Regarding claim 13, the combination teaches the above-enclosed limitations of the method of claim 9; 
Kawakami further discloses further comprising receiving the stage operation data from a cloud based or an internet based communications medium (Figs 1-3 and paragraphs [114-119]; Kawakami discloses that the system operates with an internet-based network.).  
Regarding claim 14, the combination teaches the above-enclosed limitations of the method of claim 9;
 	Muller further teaches further comprising displaying a simulated digital stage environment of the stage production, and playing back at least one stage operation data with respect to the timeline (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Kawakami and the time steps providing specific time elements within the simulated project.).  
Claim(s) 15-23, 25, 28-36, 38-47, 49-58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al [9,106,812], hereafter Price, in view of Muller [2008/0300053].
Regarding claim 15, Price discloses a centralized stage component management system for stage production management, comprising: a network interface configured to receive stage operation data from at least one local stage component management system, of a plurality of local stage component management systems, representative of a performance of a stage production project, wherein at least two of the local stage component management systems relate to a different aspect of the stage production project (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses a film production system that has network elements where project components are stored within libraries that contain content for inclusion within the storyboard. The libraries, project, and computing devices are interpreted as the stage component systems with different aspects of stage production project.); 
a non-volatile memory unit and one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry configured to (C3:41 to C4:47; Price discloses the computer elements, storage, and processors to implement the automated storyboard system.):
generate a plurality of simulated digital stage environments for a respective local stage component management system, wherein each local stage component management system is located in a respective location (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses that the film storyboard project includes libraries that includes simulated environments where the simulated data are stored in their respective libraries. Price also discloses that the project storyboard aspects are stored and provided to users to work and interact with the project (including providing user permissions for contributions).); 
store in the non-volatile memory unit received stage operation data from the respective local stage component management systems, wherein different stage operation data from at least two different respective local stage component management systems relate to a different respective aspect of the stage production (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses that the film storyboard project includes libraries that includes simulated environments where the simulated data are stored in their respective libraries.)
and an associated time stamp providing a time within the stage production project in which the stage operation is to occur (C10:64 to C11:63; Price discloses that the storyboard generation system includes timeline elements to provide operations within the storyboard based on the screenplay and provide operations within each shot (camera, character, dialogue).); 
	Price discloses an automated storyboard generation system that provides text analysis to provide specific production elements within a story to provide a simulation, however, Price does not specifically teach the video display to play a preview;
Muller teaches a video display configured to play a preview of current operations of the stage production project (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The preview is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).); 
coordinate all received stage operation data based on their respective associated time stamp with respect to a timeline of the stage production project; implement production changes in a centralized simulated digital stage environment as a result of the received stage operation data; and update the plurality of simulated digital stage environments as a result of the implemented production changes (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard operation system with different operations of Price the ability to have a video preview and simulation of operations with time sequences for the operations as taught by Muller since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the video preview simulation player provides an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131].
Regarding claim 16, the combination teaches the above-enclosed limitations of the system of claim 15; 
Price further discloses wherein the received stage operation data from at least two distinct local stage component management systems is in a different data format, the one or more processing units is further configured convert or store the received stage operation data in a universal data format (C4:47 to C5:8; Price discloses that the system has two storyboard data elements that convert screenplay information from OCR into computer readable format, as well as have speech-to-text conversion into text analysis from recordings for the characters. The text and OCR text are interpreted as universal format and the speech and scanned document are interpreted as different received data formats within the operation data.).  
Regarding claim 17, the combination teaches the above-enclosed limitations of the system of claim 15; 
Price further discloses wherein the one or more processing units is configured to process the stage operation data received from a cloud based or an internet based communications medium (Fig 2 and C3:51 to C4:29; Price discloses that the computing devices and project system communicate and process within an internet-based network.).  
Regarding claim 18, the combination teaches the above-enclosed limitations of the system of claim 15; 
Price further discloses wherein the one or more processing units is further configured to implement the production changes with respect to a timeline wherein each production change comprises an associated time in which the production change is to occur (C10:38 to C11:42; Price discloses that the storyboard project has timeline aspects with mapping to the different aspect in terms of production time within the scene as well as having updated scene elements that update the storyboard project based on the synchronization when elements are changed or added.).  
Regarding claim 19, the combination teaches the above-enclosed limitations of the system of claim 18; 
Muller further teaches wherein the one or more processing units is further configured to display a playback of the centralized simulated digital stage environment, wherein the playback comprises the implemented production changes with respect to the timeline (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.).  
Regarding claim 20, the combination teaches the above-enclosed limitations of the system of claim 15; 
Price further discloses wherein the respective aspect of the stage production is related to stage lighting, a movement of an objection on a stage, stage design, and/or video processing (C5:43 to C7:11; Price discloses the different libraries of production elements including set/stage design, camera techniques (interpreted as video processing), and character movement and choreography (interpreted as movement of an objection on a stage).).  
Regarding claim 21, Price discloses a local stage component management system for stage production management of a stage production project, comprising: a non-volatile memory unit and one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry configured to (C3:41 to C4:47; Price discloses the computer elements, storage, and processors to implement the automated storyboard system.): 
process a simulated digital stage environment received from a centralized stage component management system; generate stage operation data related to a production change in the simulated digital stage environment (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses that the film storyboard project includes libraries that includes simulated environments where the simulated data are stored in their respective libraries. Price also discloses that the project storyboard aspects are stored and provided to users to work and interact with the project (including providing user permissions for contributions).); 
store in the non-volatile memory unit the generated stage operation data and associated time stamps providing times within the stage production project in which operations included in the stage operation data is to occur (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses that the film storyboard project includes libraries that includes simulated environments where the simulated data are stored in their respective libraries.); 
send the generated stage operation data and associated time stamps to the centralized stage component management system through a network interface (Fig 2A, 2B, and C7:17-43 and C14:64 to C16:30; Price discloses the central management system through the interface that provides the storyboard project where multiple users contribute and can alter, add, edit, and modify the storyboard features that updates the storyboard through the system and synchronizes the storyboard elements through the shared computers.); and 
Price discloses an automated storyboard generation system that provides text analysis to provide specific production elements within a story to provide a simulation, however, Price does not specifically teach the video display to play a preview;
Muller teaches process an updated simulated digital stage environment received from the centralized stage component management system, wherein the updated simulated digital stage environment comprises the production change and at least one other production change from another respective local stage component management system (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.); and 
a video display configured to play a preview of current operations of the stage production project (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The preview is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard operation system with different operations of Price the ability to have a video preview and simulation of operations with time sequences for the operations as taught by Muller since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the video preview simulation player provides an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131].
Regarding claim 22, the combination teaches the above-enclosed limitations of the local stage component management system of claim 21; 
Muller further teaches wherein the one or more processing units is further configured to display a playback of the updated simulated digital stage environment, wherein the playback comprises the production change and the at least one other production change with respect to a timeline, wherein each production change is displayed at a time in which the production change is to occur (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.).  
Regarding claim 23, the combination teaches the above-enclosed limitations of the local stage component management system of claim 21; 
Price further discloses wherein the one or more processing units is configured to process the updated simulated digital stage environment and send the generated input data from and to, respectively, a cloud based or an internet based communications medium (Fig 2 and C3:51 to C5:42; Price discloses that the computing devices and project system communicate and process within an internet-based network.).  
Regarding claim 25, the combination teaches the above-enclosed limitations of the local stage component management system of claim 21; 
Price further discloses the production change is related to stage lighting, a movement of an objection on a stage, stage design, and/or video processing (C5:43 to C7:11; Price discloses the different libraries of production elements including set/stage design, camera techniques (interpreted as video processing), and character movement and choreography.).  
Regarding claim 28, Price discloses a method, in a centralized stage component management system, for stage production management, the method comprising: generating a plurality of simulated digital stage environments for a plurality of local stage component management systems, respectively (Fig 1, 2A, and C3:3-51; Price discloses a storyboard generation (interpreted as simulated digital stage environment) that has multiple scenes based on different elements including background, characters, audio, and camera techniques.);
processing stage operation data received from the plurality of local stage component management systems utilizing one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses that the film storyboard project includes libraries that includes simulated environments where the simulated data are stored in their respective libraries.), 
wherein at least two of the local stage component management systems relate to a different aspect of the stage production project, the stage operation data including associated time stamps indicating times within the stage production that different operations described by the operation data are to occur; coordinating all received stage operation data based on their respective associated time stamps with respect to a timeline of the stage production project (C10:38 to C12:35; Price discloses that the storyboard production system provides film and other production operation data, updates the storyboard environment with the project, and presents the updates based on a timeline and allow edits and additions to the storyboard project from user contributions.); 
Price discloses an automated storyboard generation system that provides text analysis to provide specific production elements within a story to provide a simulation, however, Price does not specifically teach the video display to play a preview;
Muller teaches implementing production changes in a non-volatile memory of a centralized simulated digital stage environment as a result of the received stage operation data; updating the plurality of simulated digital stage environments as a result of the implemented production changes (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.); and 
displaying, on a video display, a preview of current operations of the stage production project (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The preview is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard operation system with different operations of Price the ability to have a video preview and simulation of operations with time sequences for the operations as taught by Muller since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the video preview simulation player provides an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131].
Regarding claim 29, the combination teaches the above-enclosed limitations of the method of claim 28; 
Price further discloses further comprising receiving stage operation data from at least two distinct local stage component management systems is in a different data format, and converting or storing the received stage operation data in a universal data format (C4:47 to C5:8; Price discloses that the system has two storyboard data elements that convert screenplay information from OCR into computer readable format, as well as have speech-to-text conversion into text analysis from recordings for the characters. The text and OCR text are interpreted as universal format and the speech and scanned document are interpreted as different received data formats within the operation data.).  
Regarding claim 30, the combination teaches the above-enclosed limitations of the method of claim 28; 
Price further discloses further comprising processing the stage operation data received from a cloud based or an internet based communications medium (Fig 2 and C3:51 to C4:29; Price discloses that the computing devices and project system communicate and process within an internet-based network.).  
Regarding claim 31, the combination teaches the above-enclosed limitations of the method of claim 28; 
Price further discloses further comprising implementing the production changes with respect to a timeline wherein each production change is associated with a time in which the production change is to occur (C10:38 to C11:42; Price discloses that the storyboard project has timeline aspects with mapping to the different aspect in terms of production time within the scene as well as having updated scene elements that update the storyboard project based on the synchronization when elements are changed or added.).  
Regarding claim 32, the combination teaches the above-enclosed limitations of the method of claim 31; 
Muller further teaches further comprising displaying a playback of the centralized simulated digital stage environment, wherein the playback comprises the implemented production changes with respect to the timeline (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.).  
Regarding claim 33, the combination teaches the above-enclosed limitations of the method of claim 28; 
Price further discloses wherein the respective aspect of the stage production is related to stage lighting, a movement of an objection on a stage, stage design, and/or video processing (C5:43 to C7:11; Price discloses the different libraries of production elements including set/stage design, camera techniques (interpreted as video processing), and character movement and choreography (interpreted as movement of an objection on a stage).).  
Regarding claim 34, Price discloses a method, in a local stage component management system, for stage production management, the method comprising: processing a simulated digital stage environment received from a centralized stage component management system (Fig 1, 2A, and C5:43 to C7:16; Price discloses production elements from libraries that are used within the storyboard production project that relate to different aspects (character, camera, background, music, and sound effects).); 
generating stage operation data related to a production change in the simulated digital stage environment (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses a film production system that has network elements where project components are stored within libraries that contain content for inclusion within the storyboard. The libraries, project, and computing devices are interpreted as the stage component systems with different aspects of stage production project.), 
the stage operation data including an operation of the simulated digital stage environment and an associated time stamp providing a time within the simulated digital stage environment in which the operation is to occur (C10:64 to C11:63; Price discloses that the storyboard generation system includes timeline elements to provide operations within the storyboard based on the screenplay and provide operations within each shot (camera, character, dialogue).); 
sending the generated stage operation data to the centralized stage component management system; processing an updated simulated digital stage environment received from the centralized stage component management system utilizing one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry (C10:38 to C12:35; Price discloses that the storyboard production system provides film and other production operation data, updates the storyboard environment with the project, and presents the updates based on a timeline and allow edits and additions to the storyboard project from user contributions.), 
storing the updated simulated digital stage environment in a non-volatile memory unit of the local stage component management system (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses that the film storyboard project includes libraries that includes simulated environments where the simulated data are stored in their respective libraries.); and 
Price discloses an automated storyboard generation system that provides text analysis to provide specific production elements within a story to provide a simulation, however, Price does not specifically teach the video display to play a preview;
Muller teaches coordinating the stage operation data based on the associated time stamp with respect to a timeline of the simulated digital stage environment; wherein the updated simulated digital stage environment comprises the production change and at least one other production change from another respective local stage component management systems (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.)
displaying, on a video display, a preview of current operations of the stage production project (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The preview is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard operation system with different operations of Price the ability to have a video preview and simulation of operations with time sequences for the operations as taught by Muller since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the video preview simulation player provides an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131].
Regarding claim 35, the combination teaches the above-enclosed limitations of the method of claim 34; 
Muller further teaches further comprising displaying a playback of the updated simulated digital stage environment, wherein the playback comprises the production change and the at least one other production change with respect to a timeline, wherein each production change is displayed with respect to a time the production change is to occur (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.).  
Regarding claim 36, the combination teaches the above-enclosed limitations of the method of claim 34; 
Price further discloses further comprising receiving the updated simulated digital stage environment and sending the generated stage operation data from and to, respectively, a cloud based or an internet based communications medium (Fig 2 and C3:51 to C5:42; Price discloses that the computing devices and project system communicate and process within an internet-based network including sending and processing the updates within the storyboard project.).  
Regarding claim 38, the combination teaches the above-enclosed limitations of the method of claim 34; 
Price further discloses wherein the production change is related to stage lighting, a movement of an objection on a stage, stage design, and/or video processing (C5:43 to C7:11; Price discloses the different libraries of production elements including set/stage design, camera techniques (interpreted as video processing), and character movement and choreography.).  
Regarding claim 39, Price discloses a centralized stage component management system for stage production management, comprising: 
generating means for generating a plurality of simulated digital stage environments for a plurality of local stage component management systems, respectively (Fig 1, 2A, and C3:3-51; Price discloses a storyboard generation (interpreted as simulated digital stage environment) that has multiple scenes based on different elements including background, characters, audio, and camera techniques.); 
one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application  specific integrated circuity, or any other form of circuitry configured to process stage operation data received from respective local stage component management systems through a network interface (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses that the film storyboard project includes libraries that includes simulated environments where the simulated data are stored in their respective libraries.), 
wherein stage operation data from at least two different respective local stage component management systems relate to different aspects of the stage production and include associated time stamps providing a time within the stage production project in which operations described by the stage operation data are to occur (Fig 1, 2A, and C5:43 to C7:16; Price discloses production elements from libraries that are used within the storyboard production project that relate to different aspects (character, camera, background, music, and sound effects).), 
Price discloses an automated storyboard generation system that provides text analysis to provide specific production elements within a story to provide a simulation, however, Price does not specifically teach the video display to play a preview;
Muller teaches the one or more processing units further configured to coordinate all received stage operation data based on their respective associated time stamp with respect to a timeline of the stage production; implementing means for implementing production changes in a centralized simulated digital stage environment in a non-volatile memory of the centralized stage component management system as a result of the received stage operation data; updating means for updating the plurality of simulated digital stage environments as a result of the implemented production changes (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.); and 
a video display configured to play a preview of current operations of the stage production project (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The preview is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard operation system with different operations of Price the ability to have a video preview and simulation of operations with time sequences for the operations as taught by Muller since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the video preview simulation player provides an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131]. 
Regarding claim 40, the combination teaches the above-enclosed limitations of the centralized system of claim 39, 
Price further discloses wherein the network interface is further configured to receive the stage operation data from at least two distinct respective users in a different data format, and the one or more processing units are further configured to covert or store the received stage operation data in a universal data format (C4:47 to C5:8; Price discloses that the system has two storyboard data elements that convert screenplay information from OCR into computer readable format, as well as have speech-to-text conversion into text analysis from recordings for the characters. The text and OCR text are interpreted as universal format and the speech and scanned document are interpreted as different received data formats within the operation data.).  
Regarding claim 41, the combination teaches the above-enclosed limitations of the centralized system of claim 39, 
Price further discloses wherein the one or more processing units is further configured to process the stage operation data received from a cloud based or an internet based communications medium (Fig 2 and C3:51 to C4:29; Price discloses that the computing devices and project system communicate and process within an internet-based network.).  
Regarding claim 42, the combination teaches the above-enclosed limitations of the centralized system of claim 39, 
Price further discloses wherein the implementing means is further configured to implement the production changes with respect to a timeline wherein each production change is associated with a time in which the production change is to occur (C10:38 to C11:42; Price discloses that the storyboard project has timeline aspects with mapping to the different aspect in terms of production time within the scene as well as having updated scene elements that update the storyboard project based on the synchronization when elements are changed or added.).  
Regarding claim 43, the combination teaches the above-enclosed limitations of the centralized system of claim 42, 
Muller further teaches wherein the video display is further configured to display a playback of the centralized simulated digital stage environment, wherein the playback comprises the implemented production changes with respect to the timeline (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.).  
Regarding claim 44, the combination teaches the centralized system of claim 39, 
Price further discloses wherein the respective aspect of the stage production is related to stage lighting, a movement of an objection on a stage, stage design, and/or video processing (C5:43 to C7:11; Price discloses the different libraries of production elements including set/stage design, camera techniques (interpreted as video processing), and character movement and choreography (interpreted as movement of an objection on a stage).).  
Regarding claim 45, Price discloses a local stage component management system for stage production management, comprising: one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry configured to (C3:41 to C4:47; Price discloses the computer elements, storage, and processors to implement the automated storyboard system.)
process a simulated digital stage environment received from a centralized stage component management system through a network interface (Fig 1, 2A, and C3:3-51; Price discloses a storyboard generation (interpreted as simulated digital stage environment) that has multiple scenes based on different elements including background, characters, audio, and camera techniques.); 
generating means for generating stage operation data related to a production change in the simulated digital stage environment, the stage operation data including an operation of the simulated digital stage environment and (Fig 1, 2A, and C5:43 to C7:16; Price discloses production elements from libraries that are used within the storyboard production project that relate to different aspects (character, camera, background, music, and sound effects).) 
an associated time stamp providing a time within the simulated digital stage environment in which the operation is to occur the network interface configured to send the generated stage operation data to the centralized stage component management system (C10:38 to C12:35; Price discloses that the storyboard production system provides film and other production operation data, updates the storyboard environment with the project, and presents the updates based on a timeline and allow edits and additions to the storyboard project from user contributions.); and 
Price discloses an automated storyboard generation system that provides text analysis to provide specific production elements within a story to provide a simulation, however, Price does not specifically teach the video display to play a preview;
Muller teaches the processing means further configured for coordinating the stage operation data based on the associated time stamp with respect to a timeline of the simulated digital stage environment and processing an updated simulated digital stage environment received from the centralized stage component management system, wherein the updated simulated digital stage environment comprises the production change and at least one other production change from another respective local stage component management systems a non-volatile memory configured to store the updated simulated digital stage environment (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.); and 
a video display configured to play a preview of current operations of the stage production project (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The preview is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard operation system with different operations of Price the ability to have a video preview and simulation of operations with time sequences for the operations as taught by Muller since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the video preview simulation player provides an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131].
Regarding claim 46, the combination teaches the above-enclosed limitations of the local system of claim 45, 
Muller further teaches wherein the video display is further configured to display a playback of the updated simulated digital stage environment, wherein the playback comprises the production change and the at least one other production change with respect to a timeline, wherein each production change is displayed with respect to a time the production change is to occur (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.).  
Regarding claim 47, the combination teaches the above-enclosed limitations of the local system of claim 45, 
Price further discloses wherein the network interface is further configured to receive the updated simulated digital stage environment and to send the generated stage operation data from and to, respectively, a cloud based or an internet based communications medium (Fig 2 and C3:51 to C5:42; Price discloses that the computing devices and project system communicate and process within an internet-based network including sending and processing the updates within the storyboard project.).  
Regarding claim 49, the combination teaches the above-enclosed limitations of the local system of claim 45, 
Price further discloses wherein the production change is related to stage lighting, a movement of an objection on a stage, stage design, and/or video processing (C5:43 to C7:11; Price discloses the different libraries of production elements including set/stage design, camera techniques (interpreted as video processing), and character movement and choreography.).  
Regarding claim 50, Price discloses a non-transitory computer-readable medium comprising executable instructions such that when executed by a centralized stage component management system provide for a stage production management system to: 
generate a plurality of simulated digital stage environments for a plurality of local stage component management systems, respectively (Fig 1, 2A, and C3:3-51; Price discloses a storyboard generation (interpreted as simulated digital stage environment) that has multiple scenes based on different elements including background, characters, audio, and camera techniques.); 
process stage operation data received through a network interface from the respective local stage component management systems utilizing one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses that the film storyboard project includes libraries that includes simulated environments where the simulated data are stored in their respective libraries.), 
wherein at least two stage operation data from at least two different respective local stage component management systems relate to different aspects of the stage production and (Fig 1, 2A, and C5:43 to C7:16; Price discloses production elements from libraries that are used within the storyboard production project that relate to different aspects (character, camera, background, music, and sound effects).)
include associated time stamps providing times within the stage production project in which operations described by the operation data are to occur (C10:64 to C11:63; Price discloses that the storyboard generation system includes timeline elements to provide operations within the storyboard based on the screenplay and provide operations within each shot (camera, character, dialogue).); 
Price discloses an automated storyboard generation system that provides text analysis to provide specific production elements within a story to provide a simulation, however, Price does not specifically teach the video display to play a preview;
Muller teaches coordinate all received stage operation data based on their respective associated time stamps with respect to a timeline of the stage production; implement production changes in a centralized simulated digital stage environment as a result of the received stage operation data; update the plurality of simulated digital stage environments in a non-volatile memory unit as a result of the implemented production changes (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.); and 
display, on a video display, a preview of current operations of the stage production (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The preview is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard operation system with different operations of Price the ability to have a video preview and simulation of operations with time sequences for the operations as taught by Muller since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the video preview simulation player provides an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131].
Regarding claim 51, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 50, 
Price further discloses wherein the received stage operation data from at least two distinct respective local stage component management systems is in a different data format, the instructions further provide for the stage production management system to convert or store the received stage operation data in a universal data format (C4:47 to C5:8; Price discloses that the system has two storyboard data elements that convert screenplay information from OCR into computer readable format, as well as have speech-to-text conversion into text analysis from recordings for the characters. The text and OCR text are interpreted as universal format and the speech and scanned document are interpreted as different received data formats within the operation data.).  
Regarding claim 52, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 50, 
Price further discloses wherein the instructions further provide for the stage production management system to-process the stage operation data received from a cloud based or an internet based communications medium (Fig 2 and C3:51 to C4:29; Price discloses that the computing devices and project system communicate and process within an internet-based network.).  
Regarding claim 53, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 50; 
Price further discloses wherein the instructions further provide for the stage production management system to implement the production changes with respect to a timeline wherein each production change is associated with a time in which the production change is to occur (C10:38 to C11:42; Price discloses that the storyboard project has timeline aspects with mapping to the different aspect in terms of production time within the scene as well as having updated scene elements that update the storyboard project based on the synchronization when elements are changed or added.).  
Regarding claim 54, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 53, 
Muller further teaches wherein the instructions further provide for the stage production management system to-display a playback of the centralized simulated digital stage environment, wherein the playback comprises the implemented production changes with respect to the timeline (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.).  
Regarding claim 55, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium claim 50, 
Price further discloses wherein the respective aspect of the stage production is related to stage lighting, a movement of an objection on a stage, stage design, and/or video processing (C5:43 to C7:11; Price discloses the different libraries of production elements including set/stage design, camera techniques (interpreted as video processing), and character movement and choreography (interpreted as movement of an objection on a stage).).  
Regarding claim 56, Price discloses a non-transitory computer-readable medium comprising executable instructions such that when executed by a local stage component management system provide for stage production management system to: 
process, utilizing one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry, a simulated digital stage environment received from a centralized stage component management system through a network interface (C3:41 to C4:47; Price discloses the computer elements, storage, and processors to implement the automated storyboard system.); 
generate stage operation data related to a production change in the simulated digital stage environment, the stage operation data including an operation of the simulated digital stage environment (Fig 2A and C3:52 to C4:29 and C5:31 to C6:65; Price discloses that the film storyboard project includes libraries that includes simulated environments where the simulated data are stored in their respective libraries. Price also discloses that the project storyboard aspects are stored and provided to users to work and interact with the project (including providing user permissions for contributions).) and 
an associated time stamp providing a time within the simulated digital stage environment in which the operation is to occur (C10:64 to C11:63; Price discloses that the storyboard generation system includes timeline elements to provide operations within the storyboard based on the screenplay and provide operations within each shot (camera, character, dialogue).); 
send the generated stage operation data to the centralized stage component management system through the network interface; store the updated simulated digital stage environment in a non-volatile memory (Fig 2A, 2B, and C7:17-43 and C14:64 to C16:30; Price discloses the central management system through the interface that provides the storyboard project where multiple users contribute and can alter, add, edit, and modify the storyboard features that updates the storyboard through the system and synchronizes the storyboard elements through the shared computers.); and 
Price discloses an automated storyboard generation system that provides text analysis to provide specific production elements within a story to provide a simulation, however, Price does not specifically teach the video display to play a preview;
Muller teaches coordinate the stage operation data based on the associated time stamp with respect to a timeline of the simulated digital stage environment; process an updated simulated digital stage environment received from the centralized stage component management system, wherein the updated simulated digital stage environment comprises the production change and at least one other production change from another respective local stage component management system (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.); 
display, on a video display, a preview of current operations of the stage production (Fig 2 and paragraphs [58-63 and 145-149]; Muller teaches a similar simulation production and equipment that allows a user to have a video simulation for current operations of the project. The simulation is to provide camera angles and other operational notes based on the received storyboard/timeline. The preview is interpreted as the simulation providing information that would be used for the actual production (interpreted as current operations).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard operation system with different operations of Price the ability to have a video preview and simulation of operations with time sequences for the operations as taught by Muller since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the video preview simulation player provides an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131].
Regarding claim 57, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 56, 
Muller further teaches wherein the instructions further provide for the stage production management system to display a playback of the updated simulated digital stage environment, wherein the playback comprises the production change and the at least one other production change with respect to a timeline, wherein each production change is associated a time in which the production change is to occur (Fig 21A, 21B, 22, 35A, 41, and paragraphs [63-66, 94-99 and 152-159]; Muller teaches that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project.).  
Regarding claim 58, the combination teaches the above-enclosed limitations; 
Price further discloses wherein the instructions further provide for the stage production management system to process the updated simulated digital stage environment and send the generated stage operation data from and to, respectively, a cloud based or an internet based communications medium (Fig 2 and C3:51 to C5:42; Price discloses that the computing devices and project system communicate and process within an internet-based network.).  
Regarding claim 60, the combination teaches the above-enclosed limitations; 
Price further discloses the production change is related to stage lighting, a movement of an objection on a stage, stage design, and/or video processing (C5:43 to C7:11; Price discloses the different libraries of production elements including set/stage design, camera techniques (interpreted as video processing), and character movement and choreography.).
Claims 24, 37, 48, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al [9,106,812], hereafter Price, in view of Muller [2008/0300053], further in view of Vishnumurty et al [2006/0070019], hereafter Vishnumurty.
Regarding claim 24, the combination teaches the above-enclosed limitations in terms of a synchronization and multi-user film production system that manages storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects, however, the combination does not specifically disclose that the system changes data offline and then updates the management system upon return to an online state; 
Vishnumurty teaches wherein the one or more processing units is further configured to generate the input data related to the production change while the local stage component management system is offline and send the generated input data to the centralized stage component management system when the local stage component management system returns to an online state (Paragraphs [54-57 and 67-68]; Vishnumurty teaches a similar project management system that allows for synchronization of data once a connection is made to the network (online) and allows the user to work and create projects offline which are then stored and synchronized once back online to the server.).  
Price discloses a synchronization and multi-user film production system that manages storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects, Muller teaches the specific aspect of simulated video playback with timestamps and coordinating the updated production elements, and Vishnumurty teaches a similar project management system that provides online/offline synchronization as determined by connection to the network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard and production project management system that has synchronization and multi-user film production to manage storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects of the combination the ability to have synchronization based on user’s connection within the network and having offline project elements uploaded once back online to the network as taught by Vishnumurty since the claimed invention is merely a combination of old elements and each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since Vishnumurty teaches that the synchronization allows for project managers and users to have the most recent project information and allows for reduced data transactions between computer system and project server/database improving efficiency and performance [56-57].
Regarding claim 37, the combination teaches the above-enclosed limitations in terms of a synchronization and multi-user film production system that manages storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects, however, the combination does not specifically disclose that the system changes data offline and then updates the management system upon return to an online state; 
Vishnumurty teaches further comprising generating the stage operation data related to the production change while the local stage component management system is offline and sending the generated stage operation data to the centralized stage component management system when the local component management system returns to an online state (Paragraphs [54-57 and 67-68]; Vishnumurty teaches a similar project management system that allows for synchronization of data once a connection is made to the network (online) and allows the user to work and create projects offline which are then stored and synchronized once back online to the server.).  
Price discloses a synchronization and multi-user film production system that manages storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects, Muller teaches the specific aspect of simulated video playback with timestamps and coordinating the updated production elements, and Vishnumurty teaches a similar project management system that provides online/offline synchronization as determined by connection to the network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard and production project management system that has synchronization and multi-user film production to manage storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects of the combination the ability to have synchronization based on user’s connection within the network and having offline project elements uploaded once back online to the network as taught by Vishnumurty since the claimed invention is merely a combination of old elements and each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since Vishnumurty teaches that the synchronization allows for project managers and users to have the most recent project information and allows for reduced data transactions between computer system and project server/database improving efficiency and performance [56-57].
Regarding claim 48, the combination teaches the above-enclosed limitations in terms of a synchronization and multi-user film production system that manages storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects, however, the combination does not specifically disclose that the system changes data offline and then updates the management system upon return to an online state; 
Vishnumurty teaches further comprising generating means to generate the stage operation data related to the production change while the local processor is offline and sending the generated input data to the centralized stage component management system when the local stage component management system returns to an online state (Paragraphs [54-57 and 67-68]; Vishnumurty teaches a similar project management system that allows for synchronization of data once a connection is made to the network (online) and allows the user to work and create projects offline which are then stored and synchronized once back online to the server.).  
Price discloses a synchronization and multi-user film production system that manages storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects, Muller teaches the specific aspect of simulated video playback with timestamps and coordinating the updated production elements, and Vishnumurty teaches a similar project management system that provides online/offline synchronization as determined by connection to the network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard and production project management system that has synchronization and multi-user film production to manage storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects of the combination the ability to have synchronization based on user’s connection within the network and having offline project elements uploaded once back online to the network as taught by Vishnumurty since the claimed invention is merely a combination of old elements and each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since Vishnumurty teaches that the synchronization allows for project managers and users to have the most recent project information and allows for reduced data transactions between computer system and project server/database improving efficiency and performance [56-57].
Regarding claim 59, the combination teaches the above-enclosed limitations in terms of a synchronization and multi-user film production system that manages storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects, however, the combination does not specifically disclose that the system changes data offline and then updates the management system upon return to an online state; 
Vishnumurty teaches wherein the instructions further provide for the stage production management system to generate the stage operation data related to the production change while the local stage component management system is offline and send the generated stage operation data to the centralized stage component management system when the local stage component management system returns to an online state (Paragraphs [54-57 and 67-68]; Vishnumurty teaches a similar project management system that allows for synchronization of data once a connection is made to the network (online) and allows the user to work and create projects offline which are then stored and synchronized once back online to the server.).  
Price discloses a synchronization and multi-user film production system that manages storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects, Muller teaches the specific aspect of simulated video playback with timestamps and coordinating the updated production elements, and Vishnumurty teaches a similar project management system that provides online/offline synchronization as determined by connection to the network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the storyboard and production project management system that has synchronization and multi-user film production to manage storyboards and allows users to edit, modify, add, and remove elements from the storyboard projects of the combination the ability to have synchronization based on user’s connection within the network and having offline project elements uploaded once back online to the network as taught by Vishnumurty since the claimed invention is merely a combination of old elements and each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since Vishnumurty teaches that the synchronization allows for project managers and users to have the most recent project information and allows for reduced data transactions between computer system and project server/database improving efficiency and performance [56-57].
Response to Arguments
In response to the arguments filed August 2, 2022 on pages 18-19 regarding the 35 USC 101 rejection, specifically that the amended claim elements are directed towards “something more” than an abstract idea.
Examiner respectfully disagrees. 
The amended claim elements are directed towards a video display configured to play a preview of current operations of the stage production project; and a non-volatile memory unit and one or more processing units including one of a microprocessor, digital signal processor, field programmable gate array, application specific integrated circuity, or any other form of circuitry (as represented by claim 1). The elements are directed towards additional elements in terms of memory, processors, and video player. The additional elements are claimed and described in the originally filed specification as generic technological elements to implement the abstract idea. The elements even specifically claim “any other form of circuity” which includes generic technological elements. The claims are directed towards and describing a mental process of a simulated stage production that can be performed in the mind with aide of pen and paper. The additional elements (specifically the amended claim elements) are directed towards generic technological elements to implement the abstract idea without significantly more or transformed into a practical application. 
Examiner notes that the amended claim elements provide structural support in terms of the 35 USC 112(f) interpretation and thus the 35 USC 101 rejection regarding the signals per se has been withdrawn. 
Lacking any further arguments, claims 1-25 and 28-60 are maintaining the 35 USC 101 rejection, as considered above in light of the amended claim elements. 
In response to the arguments filed August 2, 2022 on pages 19-20 regarding the 35 USC 102 and 35 USC 103 rejection, specifically that the amended claim elements are not taught by the prior art.
Examiner respectfully disagrees. 
The amended claim elements are directed towards a video player and coordinating the stage production with regards to associated time stamp with respect to a timeline of the stage production. Kawakami discloses [52-57 and figure 3] provides time elements including a time line and equipment control with respect to the timing of the production. Further, Price discloses [C10:64 to C11:63] that the storyboard generation system includes timeline elements to provide operations within the storyboard based on the screenplay and provide operations within each shot (camera, character, dialogue). In terms of the video player and coordinating based on the timeline, newly cited prior art Muller teaches [Fig 21A, 21B, 22, 35A, 41, and paragraphs 63-66, 94-99 and 152-159] that the simulation provides time steps and sequences (interpreted a timestamps) with regards to the simulated objects. This would be in combination with the timeline as taught by Price and the time steps providing specific time elements within the simulated project. It would be obvious to combine the production elements of Price and Kawakami (respectively) with Muller as Muller’s production timeline and other time-based simulation environment provides a video preview simulation player which is an efficient means to viewing particular coverage and feedback for a script with regards to multiple characters, sets, and other elements [Muller 126-131].
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Kawakami in view of Muller, and, where appropriate, in further view of Vishnumurty or Price in view of Muller, and, where appropriate, in further view of Vishnumurty. 
Lacking any further arguments, claims 1-25 and 28-60 are maintaining the 35 USC 103 rejection as taught by the cited prior art, as considered above in light of the amended claim elements. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moulton et al [2009/0144137] (rendering engine that provides simulated production elements);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689